             Case 3:18-cv-02776-JD Document 52 Filed 03/04/19 Page 1 of 3



                                                           Harold H. Davis, Jr. (SBN 235552)
 1 Christopher Kao (SBN 237716)                             harold.davis@klgates.com
       christopher.kao@pillsburylaw.com
 2 David J. Tsai (SBN 244479)                              Rachel Burnim (SBN 292952)
       david.tsai@pillsburylaw.com                          rachel.burnim@klgates.com
 3 Brock S. Weber (SBN 261383)                             K&L GATES LLP
                                                           Four Embarcadero Center, Suite 1200
 4 brock.weber@pillsburylaw.com                            San Francisco, CA 94111
     PILLSBURY WINTHROP SHAW PITTMAN LLP
                                                           Tel: 415.882.8200, Fax: 415.882.8220
 5 Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94111-5998
 6 Telephone: (415) 983-1000                               Min Wu (SBN 307512)
     Facsimile:     (415) 983-1200                           min.wu@klgates.com
 7                                                         K&L GATES LLP
                                                           620 Hansen Way
 8 Attorneys for Plaintiffs                                Palo Alto, CA 94304
     LITE-ON TECHNOLOGY CORPORATION
                                                           Tel: 650.798.6747 / Fax: 650.798.6701
 9 and LITE-ON ELECTRONICS (GUANGZHOU)
     LIMITED
10                                                         Gina A. Jenero (Admitted Pro Hac Vice)
                                                            gina.jenero@klgates.com
11                                                         K&L GATES LLP
                                                           70 W. Madison, Suite 3300
12                                                         Chicago, IL 60602
                                                           Tel: 312.372.1121, Fax: 312.827.8000
13
14                                                         Attorneys for Defendants
                                                           DARFON AMERICA CORP. and
15                                                         DARFON ELECTRONICS CORP.
16
17                                      UNITED STATES DISTRICT COURT

18                                   NORTHERN DISTRICT OF CALIFORNIA

19
20 LITE-ON TECHNOLOGY CORPORATION,                        Case No. 3:18-CV-02776-JD
   a Taiwanese corporation and LITE-ON
21 ELECTRONICS (GUANGZHOU) LIMITED,
   a Chinese company,                                     STIPULATION AND
22                                                        [PROPOSED] ORDER TO STAY
                               Plaintiffs,                PROCEEDINGS PENDING
23
                                                          SETTLEMENT
24           vs.

25 DARFON ELECTRONICS CORP., a Taiwanese                  Honorable James Donato
     corporation and DARFON AMERICA CORP.,
26 a California corporation,
27                             Defendants.

28
     Stipulation and [Proposed] Order to Stay                               Case No. 18-cv-2776-JD
     Proceedings Pending Settlement
                                                                                       4831-5304-7433
             Case 3:18-cv-02776-JD Document 52 Filed 03/04/19 Page 2 of 3




 1           WHEREAS, Plaintiffs Lite-On Technology Corporation and Lite-On Electronics
 2 (Guangzhou) Limited (collectively, “Lite-On”) and Defendants Darfon Electronics Corp. and Darfon
 3 America Corp. (collectively, “Darfon”) (together with Lite-On, “the Parties”), have reached an
 4 agreement in principle to settle this action;
 5           WHEREAS, the Parties are continuing the process of finalizing a written settlement
 6 agreement;
 7           WHEREAS, the Parties believe full settlement is imminent, and wish not to burden the Court
 8 or one another with unnecessary proceedings while the settlement process is completed;
 9           WHEREAS, Darfon’s responsive damages contentions are due March 20, 2019;
10           WHEREAS, the deadline for the completion of claim construction discovery is March 28,
11 2019;
12           WHEREAS, the Parties’ Opening Claim Construction Briefs are due April 12, 2019; and
13           WHEREAS, the Parties’ Responsive Claim Construction Briefs are due April 26, 2019.
14           IT IS HEREBY STIPULATED AND AGREED by and among the Parties, through their
15 undersigned counsel, that the action be stayed for a period of sixty (60) days pending the finalization
16 of the settlement agreement.
17 Dated: March 4, 2019                            PILLSBURY WINTHROP SHAW PITTMAN LLP
18
                                                   /s/ Christopher Kao
19                                                 Christopher Kao
20                                                 Attorney for Defendants
21                                                 Lite-On Technology Corporation;
                                                   Lite-On Electronics (Guangzhou) Limited
22
23 Dated: March 4, 2019                            K&L GATES LLP

24
                                                   /s/ Harold H. Davis, Jr.
25                                                 Harold H. Davis, Jr.

26                                                 Attorney for Plaintiffs
                                                   Darfon America Corp. and
27                                                 Darfon Electronics Corp.
28
     Stipulation and [Proposed] Order to Stay         1                             Case No. 18-cv-2776-JD
     Proceedings Pending Settlement
                                                                                               4831-5304-7433
             Case 3:18-cv-02776-JD Document 52 Filed 03/04/19 Page 3 of 3




 1                                                ATTESTATION
 2           Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed and on whose
 3 behalf the filing is submitted, concur in the filing’s content and have authorized this filing.
 4 Dated: March 4, 2019
                                                        /s/ Christopher Kao
 5                                                      Christopher Kao
 6
 7
 8                                          CERTIFICATE OF SERVICE

 9           The undersigned certifies that on March 4, 2019, the foregoing document was electronically

10 filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT, NORTHERN
11 DISTRICT OF CALIFORNIA, using Court’s Electronic Case Filing (ECF) system. The ECF
12 system routinely sends a “Notice of Electronic Filing” to all counsel of record who have consented
13 to accept this notice as service of this document by electronic means. Any party not receiving the
14 Court’s electronic notification will be sent a copy of the foregoing document.
15
                                                        /s/ Christopher Kao
16                                                      Christopher Kao
17
18
19                                              [PROPOSED] ORDER
20           Pursuant to Stipulation, IT IS SO ORDERED.
21
22 Dated: __________, 2019                              ______________________________________
                                                        Honorable James Donato
23                                                      United States District Judge
24
25
26
27
28
     Stipulation and [Proposed] Order to Stay           2                              Case No. 18-cv-2776-JD
     Proceedings Pending Settlement
                                                                                                   4831-5304-7433
